Case 4:20-cr-00038-ALM-KPJ Document 30 Filed 04/15/20 Page 1 of 5 PageID #: 59




                       United States District Court
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA,                    §
                                              §
 v.                                           §   CASE NUMBER 4:20-CR-00038-ALM
                                              §
 CRAIG BEASON (3),                            §
                                              §

                               SCHEDULING ORDER

      It is ORDERED:

                   I. PRETRIAL DISCOVERY AND INSPECTION

      A.     Within five (5) days after the arraignment, or date of receipt of this Order by

Defendant, whichever occurs first, the United States Attorney or Assistant United States

Attorney prosecuting the case (hereinafter collectively “United States Attorney”) and

Defendant’s attorney shall confer; whereupon, the United States of America (hereinafter

“the Government”) shall:

      (1)    Permit Defendant’s attorney to inspect and copy or photograph any relevant
             written or recorded statements or confessions made by Defendant, or copies
             thereof, within the possession, custody or control of the Government, the
             existence of which is known, or by the exercise of due diligence may become
             known, to the attorney for the Government;

      (2)    Permit Defendant’s attorney to inspect and copy or photograph that portion
             of any written record containing the substance of any relevant oral statement
             made by the Defendant whether before or after arrest in response to
             interrogation by any person then known to Defendant to be a Government
             agent;

      (3)    Permit Defendant’s attorney to inspect and copy or photograph any recorded
             testimony of Defendant before a grand jury which relates to the offense
             charged;
Case 4:20-cr-00038-ALM-KPJ Document 30 Filed 04/15/20 Page 2 of 5 PageID #: 60



      (4)    Disclose to Defendant’s attorney the substance of any other relevant oral
             statement made by Defendant whether before or after arrest in response to
             interrogation by any person then known by Defendant to be a Government
             agent if the Government intends to use that statement at trial;

      (5)    Disclose to Defendant any copy of Defendant’s prior criminal record, if any,
             as is within the possession, custody, or control of the Government, the
             existence of which is known, or by the exercise of due diligence may become
             known, to the attorney for the Government, including the Federal Bureau of
             Investigation Identification Sheet;

      (6)    Permit Defendant’s attorney to inspect and copy or photograph books,
             papers, documents, photographs, tangible objects, buildings or places, or
             copies or portions thereof, which are within the possession, custody or
             control of the Government, and which are material to the preparation of
             Defendant’s defense or are intended for use by the Government as evidence
             in chief at the trial, or were obtained from or belong to Defendant;

      (7)    Permit Defendant’s attorney to inspect and copy or photograph any relevant
             results or reports of physical or mental examinations, and of scientific tests
             or experiments made in connections with the case, or copies thereof, within
             the possession, custody or control of the Government, the existence of which
             is known, or by the exercise of due diligence may become known to the
             attorney for the Government, and which are material to the preparation of the
             defense or are intended for use by the Government as evidence in chief at the
             trial;

      (8)    Permit Defendant’s attorney to inspect, copy, or photograph any evidence
             within the ambit of Brady v. Maryland (evidence which might tend to
             exculpate Defendant, mitigate punishment, or impeach testimony which may
             be determinative of Defendant’s guilt or innocence);

      (9)    Disclose to Defendant’s attorney evidence of Defendant’s other crimes,
             wrongs, or acts which — although inadmissible to prove Defendant’s bad
             character — the Government believes to be admissible for other purposes,
             such as proof of motive, opportunity, intent, preparation, plan, knowledge,
             identity or absence of mistake or accident, concerning the instant charge; and

      (10)   Disclose to Defendant’s attorney a written summary of testimony the
             Government intends to use under Rules 702, 703, or 705 of the Federal Rules
             of Evidence, during its case in chief at trial, including witness opinions, bases
             and reasons therefor, and the witnesses’ qualifications.


                                            -2-
Case 4:20-cr-00038-ALM-KPJ Document 30 Filed 04/15/20 Page 3 of 5 PageID #: 61



       B.      If, in the judgment of the United States Attorney, it would not be in the

interests of justice to make any one or more disclosures set forth in paragraph “A” and

requested by Defendant’s counsel, the declination shall be in writing, directed to

Defendant’s counsel, and signed personally by the United States Attorney, specifying the

types of disclosures that are declined. If Defendant seeks to challenge the declination,

Defendant shall proceed pursuant to paragraph “C” below.

       C.      If additional discovery or inspection is sought, Defendant’s attorney shall

confer with the appropriate United States Attorney within ten (10) days of the arraignment,

or date of receipt of this Order by Defendant, whichever occurs first, with a view to satisfying

these requests in a cooperative atmosphere without recourse to the Court. The request may be oral

or written, and the United States Attorney shall respond in a like manner.

       D.      In the event Defendant thereafter moves for additional discovery or inspection,

Defendant’s motion shall be filed within twenty (20) days after the arraignment, or date of receipt

of this Order by Defendant, whichever occurs first. It shall contain:

       (1)     the statement that the prescribed conference was held;

       (2)     the date of said conference;

       (3)     the name of the United States Attorney with whom the conference was held; and

       (4)     the statement that agreement could not be reached concerning the discovery or
               inspection that is the subject of Defendant’s motion.

       The Court cautions counsel that filing unnecessary motions may result in imposition of

sanctions. Counsel are to present by motion only genuine issues actually in dispute that counsel

are unable to resolve in conference.




                                                -3-
Case 4:20-cr-00038-ALM-KPJ Document 30 Filed 04/15/20 Page 4 of 5 PageID #: 62



        E.      Upon the Government’s compliance with the provisions of paragraph “A” of this

Order, Defendant shall permit the Government to inspect and copy or photograph:

        (1)     Books, papers, documents, photographs, tangible objects, or copies or portions
                thereof, which are within the possession, custody, or control of Defendant and
                which Defendant intends to introduce as evidence in chief at the trial; and

        (2)     Any results or reports of physical or mental examinations and of scientific tests or
                experiments made in connection with the particular case, or copies thereof, within
                the possession or control of Defendant, which Defendant intends to introduce as
                evidence in chief at the trial or which were prepared by a witness whom Defendant
                intends to call at the trial when the results or reports relate to that witness’s
                testimony.

        F.      Any duty of disclosure and discovery set forth in this Order is a continuing one.

        G.      Any disclosure granted by the Government pursuant to this Order of material within

the purview of FED. R. CRIM. P. 16(a)(2) and 16(b) and FED. R. EVID. 404(b) shall be considered

as information requested by Defendant and granted by the Court.

                II. OTHER DEFENSES, OBJECTIONS AND REQUESTS

        Pursuant to FED. R. CRIM. P. 12(c), the Court requires that any defense, objection or request

capable of determination without trial of the general issue 1 be raised by written motion in the form

required by FED. R. CRIM. P. 47. Any such motion shall be filed within twenty (20) days from

date of this order, and the Government shall respond within seven (7) days after being served,

unless the Court by separate order (e.g., an “Order Setting Final Pre-Trial and Trial” or similar


        1
          These matters include all matters listed in RULES 12 (b), 12.1, 12.2, 12.3, 14, 15 and 16, FED.
R. CRIM. P., and include, without limitation, (1) defects in institution of prosecution; (2) defects in
indictment or information; (3) suppression of evidence; (4) alibi; (5) insanity or mental condition; (6)
defense based on public authority; (7) discovery; (8) depositions; (9) selective or vindictive prosecution;
(10) outrageous governmental misconduct; (11) misjoinder; (12) pre-indictment delay; (13) speedy trial;
(14) prejudicial publicity; (15) lack of personal jurisdiction; (16) Posse Comitatus Act, 18 U.S.C. 1385;
(17) recantation as a defense to perjury; (18) limitations; (19) double jeopardy; (20) multiple sentencing;
and (21) immunity. If the Federal Rules of Criminal Procedure, a federal statute, or other Order of the
Court establishes an earlier deadline than established in this Order, the earlier deadline shall govern the
parties.


                                                   -4-
    Case 4:20-cr-00038-ALM-KPJ Document 30 Filed 04/15/20 Page 5 of 5 PageID #: 63



    order) establishes an explicit deadline for filing and responding to a particular type of motion.

    When specific deadlines established by separate Court order conflict with general deadlines stated

    above, the separate order shall prevail and govern the parties.

                                           III. COMPLIANCE

           Failure to provide discovery and observe deadlines established in this order may result in
.
    the imposition of sanctions. Failure to raise defenses or objections, or to make requests in

    accordance with Sections I and II, shall constitute waiver thereof, but the Court for cause shown

    may grant relief from the waiver.

            So ORDERED and SIGNED this 15th day of April, 2020.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                    -5-
